THORNTON, J.,
specially concurring.
While I am in agreement with the result reached in the majority opinion, my concurrence is for a different reason with respect to the first point discussed.
In my view ORS 418.085, which is set out in full in note 8 of the majority opinion, is dispositive on petitioner’s first contention, namely, that the Public Welfare Division has no statutory authority to establish and carry out a statewide job-search program.1 If it were not for ORS 418.085 I would agree with petitioner’s contention. Contrary to the view of the majority on this point, I do not think that ORS 411.113, which authorizes the Division to fix conditions of eligibility for welfare assistance, would authorize the Division to embark upon a statewide job-search program for welfare recipients. For a state agency to establish and carry out a major new activity such as a statewide job-search program is a far cry from merely establish*716ing general standards of eligibility for welfare recipients. See, Gouge v. David et al., 185 Or 437, 202 P2d 489 (1949); Sunshine Dairy v. Peterson et al., 183 Or 305, 193 P2d 543 (1948); Hawkins v. Bd. of Medical Exam., 23 Or App 320, 542 P2d 152 (1975). In all of these cases the courts struck down similar attempts by state agencies to assert regulatory authority without proper legislative authorization. Here ORS 418.085 supplies the necessary authority in my view.

 This section was not cited in either brief and was apparently overlooked by both parties.